Name: 2001/694/EC: Commission Decision of 14 September 2001 amending Decision 2001/550/EC on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning Spain (Text with EEA relevance) (notified under document number C(2001) 2684)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural policy;  agricultural activity;  animal product;  Europe;  tariff policy
 Date Published: 2001-09-15

 Avis juridique important|32001D06942001/694/EC: Commission Decision of 14 September 2001 amending Decision 2001/550/EC on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning Spain (Text with EEA relevance) (notified under document number C(2001) 2684) Official Journal L 246 , 15/09/2001 P. 0036 - 0036Commission Decisionof 14 September 2001amending Decision 2001/550/EC on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning Spain(notified under document number C(2001) 2684)(Text with EEA relevance)(2001/694/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9(6)(g) thereof,Whereas:(1) Outbreaks of classical swine fever in Spain were declared by the Veterinary Authorities of Spain.(2) In accordance with Article 9(1) of Directive 80/217/EEC protection and surveillance zones were immediately established around outbreak sites in Spain.(3) The provisions for the use of a health mark on fresh meat are given in Council Directive 64/433/EEC on health conditions for the production and marketing of fresh meat(2), as last amended by Directive 95/23/EEC(3).(4) Following a request of Spain, by means of Decision 2001/550/EC(4) the Commission adopted a specific solution concerning marking and use of pigmeat coming from pigs kept on holdings situated in the surveillance zones established in the Province of LÃ ©rida and slaughtered.(5) Spain has then requested to prolong these measures. Decision 2001/550/EC must therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. In Article 1 of Decision 2001/550/EC the words "before 11 July 2001" are replaced by the words " before 11 September 2001".2. In Article 6 of Decision 2001/550/EC the words "until 15 September 2001" are replaced by the words "until 15 October 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 14 September 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 47, 21.1.1980, p. 11.(2) OJ 121, 29.7.1964, p. 2012/64.(3) OJ L 243, 11.10.1995, p. 7.(4) OJ L 197, 21.7.2001, p. 41.